FRICK, C. J.
I concur in the affirmance of the judgment. I, however, cannot concur with what is said by Mr. Justice McCARTY respecting the court’s instruction to the jury upon the subject of railroad crossings. Upon that subject the court charged the jury in the language quoted by my Associate. The statute merely requires the appellants “to make and maintain a good and sufficient crossing,” leaving it to them to select the material and to determine the manner of its construction. The statute is therefore merely declaratory of the common law. The duty imposed upon railroad companies in this state, therefore, is to exercise ordinary and reasonable care to make and maintain crossings at all points where by law crossings must be made and maintained which are adequate and sufficient to meet the requirements of the traveling public and to maintain them in such a condition that the public can safely use the same when in the exercise of ordinary care at all seasons of the year and during all hours of the day and night. In other words, it is the duty of railroad companies in this state to make and maintain the public highways and streets reasonably safe at all points where their railroads cross such highways and streets precisely the same as it is the duty of municipal corporations to make and maintain streets in a reasonably safe condition at all places where such streets are being used. Raper v. Railroad Co., 126 N. C. 566, 36 S. E. 115. The high*29way must be maintained reasonably safe at all points where it is being used, and the duty to mate and keep it reasonably safe and convenient for passage at crossings is precisely the same as at other points, the only difference being one of degree, in that the highway may be used more at a public crossing than at other points, and therefore it may require more care and more frequent inspection to keep the crossing reasonably safe at such places than it does at other points where the travel is intermittent. The degree of care is, however, ordinary care under all the circumstances. That such is the duty of railroad companies where the statute does not prescribe the character of the crossings has become almost elementary. 3 Elliott, Railroads (2d Ed.), section 1176; 33 Cyc. 825; White, Personal Injuries on Railroads, sections 909, 910; Elliott, Roads and Streets (3d Ed.), section 1017. Where, however the statute prescribes how the crossing shall be constructed, a railroad company is liable for any injury that is caused by reason of its failure to comply with the statute to any one who is using the crossing while in the exercise of ordinary care. Scanlan v. Boston, etc., Co., 140 Mass. 84, 2 N. E. 787; Hogue v. Chicago, etc., Ry. Co. (C. C.) 32 Fed. 365. WTiere the duty is imposed by law, it becomes the duty of the court in all cases to instruct the jury what the legal duty is, and the jury will then determine from all the evidence whether the duty has been met or not. Take the instruction in this ease and it in no way informed the jury what the duty of appellants was. True, it said if they failed to “make and to maintain a good and sufficient crossing,” they were liable. What constituted a good and sufficient crossing was, however, left to the judgment of each individual juror, without stating to them what would constitute a good and sufficient crossing under the statute. As before stated, the duty imposed on appellants was to exercise reasonable and ordinary care to make and maintain a crossing which was of sufficient width and was constructed of such material that the traveling public could safely pass over it, either on foot or on horseback, or with all vehicles in ordinary use, and at all times and seasons, when the person using it was in the exercise of ordinary care. If *30the crossing is by the jury found to be in such a condition then it is a good and sufficient crossing, and the jury should have been so instructed. If the question had been whether a highway or street was in a reasonably safe condition for travel, such would have been the charge, and there can be no-distinction regarding the duty of maintaining a highway or a street in a reasonably safe condition and a railroad crossing in a highway or street. The forms of instructions stating the law as I have outlined it are both numerous and easily accessible. See 2 Brickwood, Sackett on Instructions to Juries, sections 1862, 1938, 1980. See, also, Brecher v. Chicago Junction Ry. Co., 119 Ill. App. 559, where an instruction, which it was held correctly stated the law in a defective crossing ease, is set forth. See, also, Logan v. Lake Shore, etc., Ry. Co., 148 Mich. 603, 112 N. W. 506. I am of the opinion, therefore, that the instruction given by the court, and which was excepted to by appellants, was faulty in not correctly defining the duty of appellants in maintaining the crossing in question. I, however, concur with Mr. Justice MeCARTY that in this case the error was without prejudice, for the reason that all the evidence is to the effect that the crossing in question was defective and unsafe, and therefore but one result is permissible.
The question of contributory negligence on the part of the plaintiff was submitted to the jury, and they found against appellants on that question. They also found that the defective crossing was the proximate cause of the injury. This court is therefore powerless to interfere with the judgment, and hence it should be affirmed.